DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #17/176885 filed on 02/16/2021.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eby et al. (U.S. Patent No. 11,049,074) (hereinafter ‘Eby’) in view of Piramuthu et al. (U.S. Patent No. 11,200,611) (hereinafter ‘Piramuthu’).

Claims 1 and 11:  Eby discloses a system and method for presenting promotion indicators to users, the system comprising: 
a database, wherein the database is configured to store user data, Eby teaches the user identifier and any other account information stored in the mobile device 102 may be entered into the mobile device by the user (e.g., via the user interface) or may be downloaded onto the mobile device 102, for example, through the store application 114 (see at least column 8 lines 7-42);
a control circuit, wherein the control circuit is configured to: 
receive, from a mobile device, a user identifier associated with a user, Eby teaches the user identifier and any other account information stored in the mobile device 102 may be entered into the mobile device by the user (e.g., via the user interface) or may be downloaded onto the mobile device 102, for example, through the store application 114 (see at least column 8 lines 7-42); 
determine, based on the user identifier, an identity of the user, Eby teaches the user identifier 116 may be used by one or more components of the environment 100 to determine an identity of the user or otherwise retrieve customer information associated with the user (see at least column 8 lines 24-62);
receive, from the mobile device, a location indicator, Eby teaches the user identifier and any other account information stored in the mobile device 102 may be entered into the mobile device by the user (e.g., via the user interface) or may be downloaded onto the mobile device 102, for example, through the store application 114 (see at least column 8 lines 7-42);
determine, based on the location indicator, a location of the mobile device, Eby teaches the central system 106 sends the in-store location of the mobile device 102 
select, based on the identity of the user and the location of the mobile device, a promotion, Eby teaches the promotions alert 504 can be sent in response to detecting the customer 202 within the vicinity of an aisle, department, or other section of the store 200 that has an applicable promotion, special, or other offer, and/or after the customer 202 has been waiting or dwelling near that section of the store 200 for a threshold period of time (see at least column 17 lines 24-62);
transmit, for presentation via the mobile device, a promotion indicator associated with the promotion, wherein the promotion indicator is associated with a location near the location of the mobile device, Eby teaches the promotions alert 504 can be sent in response to detecting the customer 202 within the vicinity of an aisle, department, or other section of the store 200 that has an applicable promotion, special, or other offer, and/or after the customer 202 has been waiting or dwelling near that section of the store 200 for a threshold period of time (see at least column 17 lines 24-62);
an application configured to be executed on the mobile device, wherein the application when executed by the mobile device is configured to: 
receive, from the control circuit, the promotion indicator associated with the promotion, Eby teaches the promotions alert 504 can be sent in response to detecting the customer 202 within the vicinity of an aisle, department, or other section of the store 200 that has an applicable promotion, special, or other offer, and/or after the 
cause presentation, to the user, of a notification that the promotion indicator is available, Eby teaches the promotions alert 504 can be sent in response to detecting the customer 202 within the vicinity of an aisle, department, or other section of the store 200 that has an applicable promotion, special, or other offer, and/or after the customer 202 has been waiting or dwelling near that section of the store 200 for a threshold period of time (see at least column 17 lines 24-62);
determine that the mobile device is oriented toward the location, Eby teaches the central system 106 providing the alert 504 to the mobile device 102 when appropriate, or send the promotions alert 504 directly to the mobile device 102 via the store application (see at least column 17 lines 24-62);
receive, via a user input device from the user, selection of the promotion indicator, Eby teaches the third-party provider can provide relevant promotional information to the central system 106 in bulk, and the central system 106 can be configured to store the provided information in a database (e.g., the store database) and retrieve appropriate promotional information when generating the promotions alert 504 (see at least column 17 lines 24-62); and
cause transmission, to the database for storage, of the user identifier and an indication of the promotion, , Eby teaches the central system 106 providing the alert 504 to the mobile device 102 when appropriate, or send the promotions alert 504 directly to the mobile device 102 via the store application (see at least column 17 lines 24-62).
presentation, in response to determining that the mobile device is oriented toward the location via a display device, of an augmented reality presentation including the promotion indicator associated with the promotion (promotion taught by Eby).  However, Piramuthu teaches the object inventory manager module 120 may generate this AR digital content 126 for output via a user interface of the computing device 102 (see at least column 5 lines 28-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Eby to modify to combine the teaching of Piramuthu an augmented reality system in order to be able to view supplemental information.

Claims 2 and 12:  Eby in view of Piramuthu disclose the system and method according to claims 1 and 11 and Eby further teaches, further comprising: a point-of-sale (POS) system, wherein the POS is configured to: retrieve, from the database, the indication of the promotion; and apply, to a purchase associated with the user, the promotion, (See at least column 5 lines 30-36, column 17 lines 24-62).

Claims 3 and 13:  Eby in view of Piramuthu disclose the system and method according to claims 2 and 12 and Eby further teaches, wherein the POS system is one of 1) an in-store terminal and the user completes the purchase via the in-store terminal and 2) cloud-based and the user completes the purchase via the application executing on the mobile device, (See at least column 5 lines 30-36).


Claims 4 and 14:  Eby in view of Piramuthu disclose the system and method according to claims 1 and 11 and Eby further teaches wherein the user data includes one or more of transaction histories, browsing histories, user demographics, user preferences, dates associated with users, and user identifiers, (See at least column 22 line 58 through column 23 line13).

Claims 5 and 15:  Eby in view of Piramuthu disclose the system and method according to claims 1 and 11 and Piramuthu further teaches wherein the application generates the augmented reality presentation, Piramuthu teaches the object inventory manager module 120 may generate this AR digital content 126 for output via a user interface of the computing device 102 (see at least column 5 lines 28-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Eby to modify to combine the teaching of Piramuthu an augmented reality system in order to be able to view supplemental information.

Claims 6 and 16:  Eby in view of Piramuthu disclose the system and method according to claims 5 and 115 and Eby further teaches wherein the application is associated with a retailer, (see at least column 8lines 24-62).

wherein the promotion is one or more of a discount, a subscription offer, an availability, and a sale(see at least column 17 lines 24-62).

Claims 8 and 18:  Eby in view of Piramuthu disclose the system and method according to claims 1 and 11 and Eby further teaches wherein the promotion indicator is one or more of a gem, a box, a present, a bag, a symbol, and a word(see at least column17 lines 24-62).

Claims 9 and 19:  Eby in view of Piramuthu disclose the system and method according to claims 1 and 11 and Eby further teaches further comprising: the mobile device, wherein the promotion indicator is viewable only on the mobile device (see at least column 8 lines 22-42).

Claims 10 and 20:  Eby in view of Piramuthu disclose the system and method according to claims 1 and 11 and Eby further teaches wherein the mobile device includes a Bluetooth radio, and wherein the location of the mobile device is based on Bluetooth low energy (BLE) technology. wherein the mobile device includes a Bluetooth radio, and wherein the location of the mobile device is based on Bluetooth low energy (BLE) technology (see at least column 5 lines 37-53 and column 7 lines 29-36).
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        01/15/2022